UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number : 811-3061 Name of Registrant: Putnam Global Natural Resources Fund Address of Principal Executive Offices: One Post Office Square Boston, Massachusetts 02109 Name and address of agent of service: James P. Pappas, Vice President Putnam Global Natural Resources Fund One Post Office Square Boston, Massachusetts 02109 CC: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrant's telephone number including area code: (617) 292-1000 Date of fiscal year end: 08/31/2007 Date of reporting period: 07/01/2007 - 06/30/2008 Item 1: Proxy Voting Record Registrant : Putnam Global Natural Resources Fund Acergy SA Ticker Security ID: Meeting Date Meeting Status CINS L00306107 05/23/2008 Take No Action Meeting Type Country of Trade Annual Luxembourg Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Presentation of Board and Auditors' Mgmt For TNA N/A Reports 2 Accounts and Reports Mgmt For TNA N/A 3 Consolidated Accounts and Reports Mgmt For TNA N/A 4 Ratification of Board and Auditor's Mgmt For TNA N/A Acts 5 Authority to Repurchase Shares Mgmt For TNA N/A 6 Election of Directors Mgmt For TNA N/A 7 Appointment of Auditor Mgmt For TNA N/A 8 Allocation of Profits/Dividends Mgmt For TNA N/A 9 Stock Option Plan Mgmt For TNA N/A 10 Amend the 2003 Stock Option Plan Mgmt For TNA N/A and the French Stock Option Plan Akzo Nobel NV Ticker Security ID: Meeting Date Meeting Status CINS N01803100 04/22/2008 Take No Action Meeting Type Country of Trade Annual Netherlands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Agenda Item N/A N/A TNA N/A 3 Non-Voting Agenda Item N/A N/A TNA N/A 4 Adopt the 2007 Financial Mgmt For TNA N/A Statements of the Company 5 Non-Voting Agenda Item N/A N/A TNA N/A 6 Non-Voting Agenda Item N/A N/A TNA N/A 7 Adopt the dividend proposal Mgmt For TNA N/A 8 Ratification of Management Board Mgmt For TNA N/A Acts 9 Ratification of Supervisory Board Mgmt For TNA N/A Acts 10 Approve to increase the number of Mgmt For TNA N/A Members of the Board of Management 11 Appoint Mr. K.Nichols to the Board Mgmt For TNA N/A of Management 12 Re-appoint Mr. L.E.Darner to the Mgmt For TNA N/A Board of Management 13 Appoint Mr. R.J.Frohn to the Board Mgmt For TNA N/A of Management 14 Approve to increase the number of Mgmt For TNA N/A Members of the Supervisory Board 15 Appoint Mr. P.B.Ellwood to the Mgmt For TNA N/A Supervisory Board 16 Appoint Mr. V. Bottomley to the Mgmt For TNA N/A Supervisory Board 17 Appoint Mr. R.G.C.Van Den Brink to Mgmt For TNA N/A the Supervisory Board 18 Approve the remuneration of the Mgmt For TNA N/A Chairman of the Supervisory Board 19 Amend the remuneration Policy for Mgmt For TNA N/A the Board of Management 20 Authorize the Board of Management Mgmt For TNA N/A to issue shares 21 Authority to Issue Shares w/o Mgmt For TNA N/A Preemptive Rights 22 Authority to Repurchase Shares Mgmt For TNA N/A 23 Approve to cancel common shares Mgmt For TNA N/A in the share capital of the Company 24 Authority to Issue Reports in Mgmt For TNA N/A English 25 Electronic Communication Mgmt For TNA N/A 26 Non-Voting Agenda Item N/A N/A TNA N/A Apache Corp. Ticker Security ID: Meeting Date Meeting Status APA CUSIP9 037411105 05/08/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: G. Mgmt For For For STEVEN FARRIS 2 ELECTION OF DIRECTOR: Mgmt For For For RANDOLPH M. FERLIC 3 ELECTION OF DIRECTOR: A.D. Mgmt For For For FRAZIER, JR. 4 ELECTION OF DIRECTOR: JOHN Mgmt For For For A. KOCUR 5 STOCKHOLDER PROPOSAL ShrHoldr Against Against For CONCERNING REIMBURSEMENT OF PROXY EXPENSES ArcelorMittal SA Ticker Security ID: Meeting Date Meeting Status CINS L0302D129 05/13/2008 Take No Action Meeting Type Country of Trade Annual Luxembourg Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Agenda Item N/A N/A TNA N/A 3 Accounts and Reports Mgmt For TNA N/A 4 Consolidated Accounts and Reports Mgmt For TNA N/A 5 Directors' Fees Mgmt For TNA N/A 6 Allocation of Profits/Dividends Mgmt For TNA N/A 7 Grant discharge to the Directors for Mgmt For TNA N/A the FY 2007 8 Resignation of Directors Mgmt For TNA N/A 9 Elect Lewis B. Kaden Mgmt For TNA N/A 10 Elect Ignacio Fernández Toxo Mgmt For TNA N/A 11 Elect Antoine Spillmann Mgmt For TNA N/A 12 Elect Malay Mukherjee Mgmt For TNA N/A 13 Authority to Repurchase Shares Mgmt For TNA N/A 14 Appointment of Auditor Mgmt For TNA N/A 15 Stock Option Plan Mgmt For TNA N/A 16 Employee Share Purchase Plan Mgmt For TNA N/A 17 Authority to Increase Authorized Mgmt For TNA N/A Capital Babcock & Brown Wind Partners Ticker Security ID: Meeting Date Meeting Status CINS Q1243D132 11/09/2007 Voted Meeting Type Country of Trade Annual Australia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Agenda Item N/A N/A N/A N/A 2 Adopt the remuneration report for Mgmt For Against Against the YE 30 JUN 2007 as prescribed 3 Elect Anthony Battle Mgmt For Against Against 4 Elect Warren Murphy Mgmt For Against Against 5 Re-appointment of Auditor Mgmt For For For 6 Approval of Placement of Securities Mgmt For For For 7 Ratification of Placement of Mgmt For For For Securities 8 Approve Acquisition from BNB Mgmt For For For (Class B interests in the US07 & 50% of Enersis Portfolios) 9 Approve Acquisition from BNB Mgmt For For For (Remaining 50% of Enersis Portfolio) Ball Corp. Ticker Security ID: Meeting Date Meeting Status BLL CUSIP9 058498106 04/23/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Alspaugh Mgmt For For For Elect George Smart Mgmt For For For Elect Theodore Solso Mgmt For For For Elect Stuart Taylor II Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against For Against Declassifying the Board BASF AG Ticker Security ID: Meeting Date Meeting Status CINS D06216101 04/24/2008 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Adoption of a resolution on the Mgmt For For For appropriation of profit 5 Ratification of Supervisory Board Mgmt For For For Acts 6 Ratification of Management Board Mgmt For For For Acts 7 Election of an auditor for the Mgmt For For For financial year 2008 8 Authority to Repurchase Shares Mgmt For For For 9 Non-Voting Meeting Note N/A N/A N/A N/A 10 Agreement with BASF Mgmt For For For Beteiligungsgesellschaft mbH 11 Agreement with BASF Bank GmbH Mgmt For For For 12 Stock Split Mgmt For For For 13 Non-Voting Meeting Note N/A N/A N/A N/A 14 Amendment of Article 14, para. 2 Mgmt For For For 15 Amendment of Article 17, para. 1 Mgmt For For For BHP Billiton PLC Ticker Security ID: Meeting Date Meeting Status CINS G10877101 10/25/2007 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports (BHP Billiton Mgmt For For For plc) 2 Accounts and Reports (BHP Billiton Mgmt For For For Limited) 3 Re-elect Mr. David A. Crawford as a Mgmt For For For Director of BHP Billiton Plc 4 Re-elect Mr. David A. Crawford as a Mgmt For For For Director of BHP Billiton Limited 5 Re-elect Mr. Don R. Argus as a Mgmt For For For Director of BHP Billiton Plc 6 Re-elect Mr. Don R. Argus as a Mgmt For For For Director of BHP Billiton Limited 7 Re-elect Carlos Cordeiro (BHP Mgmt For For For Billiton plc) 8 Re-elect Carlos Cordeiro (BHP Mgmt For For For Billiton Limited) 9 Re-elect E. Gail De Planque (BHP Mgmt For For For Billiton plc) 10 Re-elect E. Gail De Planque (BHP Mgmt For For For Billiton Limited) 11 Re-elect David Jenkins (BHP Mgmt For For For Billiton plc) 12 Re-elect David Jenkins (BHP Mgmt For For For Billiton Limited) 13 Appointment of Auditor and Mgmt For For For Authority to Set Fees (BHP Billiton plc) 14 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 15 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 16 Authority to Repurchase Shares Mgmt For For For 17 Reduction of Issued Share Capital Mgmt For For For (December 31, 2007) 18 Reduction of Issued Share Capital Mgmt For For For (February 15, 2008) 19 Reduction of Issued Share Capital Mgmt For For For April 30, 2008) 20 Reduction of Issued Share Capital Mgmt For For For (May 31, 2008) 21 Reduction of Issued Share Capital Mgmt For For For (June 15, 2008) 22 Reduction of Issued Share Capital Mgmt For For For July 31, 2008) 23 Reduction of Issued Share Capital Mgmt For For For (September 15, 2008) 24 Reduction of Issued Share Capital Mgmt For For For (November 30, 2008) 25 Approve the remuneration report for Mgmt For For For the YE 30 JUN 2007 26 Equity Grant (CEO Marius J. Mgmt For For For Kloppers) 27 Equity Grant (Former CEO Charles Mgmt For Against Against W. Goodyear) 28 Amendment to Articles Regarding Mgmt For For For Retirement Age (BHP Billiton plc) 29 Amend the Constitution of BHP Mgmt For For For Billiton Limited by deleting Rule 82 BP PLC Ticker Security ID: Meeting Date Meeting Status CINS G12793108 04/17/2008 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Receive the Director's annual report Mgmt For For For and accounts 2 Approve the Directors remuneration Mgmt For Against Against report 3 Re-elect Mr. A Burgmans as a Mgmt For For For Director 4 Re-elect Mrs. C.B. Carroll as a Mgmt For For For Director 5 Re-elect Sir William Castell as a Mgmt For For For Director 6 Re-elect Mr. I.C. Conn as a Director Mgmt For For For 7 Re-elect Mr. G. David as a Director Mgmt For For For 8 Re-elect Mr. E.B. Davis, Jr. as a Mgmt For For For Director 9 Re-elect Mr. D.J. Flint as a Director Mgmt For For For 10 Re-elect Dr. B.E. Grote as a Mgmt For For For Director 11 Re-elect Dr. A.B. Hayward as a Mgmt For For For Director 12 Re-elect Mr. A.G. Inglis as a Mgmt For For For Director 13 Re-elect Dr. D.S. Julius as a Mgmt For For For Director 14 Re-elect Sir Tom McKillop as a Mgmt For For For Director 15 Re-elect Sir Ian Proser as a Director Mgmt For For For 16 Re-elect Mr. P.D. Sutherland as a Mgmt For For For Director 17 Appointment of Auditor and Mgmt For For For Authority to Set Fees 18 Adopt new Articles of Association Mgmt For For For 19 Authority to Repurchase Shares Mgmt For For For 20 Approve to give limited authority to Mgmt For For For allot shares up to a specified amount 21 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights Cameron International Corp. Ticker Security ID: Meeting Date Meeting Status CAM CUSIP9 13342B105 12/07/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Increase Authorized Shares of Mgmt For For For Common Stock Celanese Corp. Ticker Security ID: Meeting Date Meeting Status CE CUSIP9 150870103 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For MARTIN G. MCGUINN 2 ELECTION OF DIRECTOR: Mgmt For For For DANIEL S. SANDERS 3 ELECTION OF DIRECTOR: JOHN Mgmt For For For K. WULFF 4 Ratification of Auditor Mgmt For For For CF Industries Holdings Inc Ticker Security ID: Meeting Date Meeting Status CF CUSIP9 125269100 05/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Wallace Creek Mgmt For For For Elect William Davisson Mgmt For For For Elect Stephen Wilson Mgmt For For For 2 Ratification of Auditor Mgmt For For For Chevron Corp. Ticker Security ID: Meeting Date Meeting Status CVX CUSIP9 166764100 05/28/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: S.H. Mgmt For For For ARMACOST 2 ELECTION OF DIRECTOR: L.F. Mgmt For For For DEILY 3 ELECTION OF DIRECTOR: R.E. Mgmt For For For DENHAM 4 ELECTION OF DIRECTOR: R.J. Mgmt For For For EATON 5 ELECTION OF DIRECTOR: S. Mgmt For For For GINN 6 ELECTION OF DIRECTOR: F.G. Mgmt For For For JENIFER 7 ELECTION OF DIRECTOR: J.L. Mgmt For For For JONES 8 ELECTION OF DIRECTOR: S. Mgmt For For For NUNN 9 ELECTION OF DIRECTOR: D.J. O Mgmt For For For REILLY 10 ELECTION OF DIRECTOR: D.B. Mgmt For For For RICE 11 ELECTION OF DIRECTOR: P.J. Mgmt For For For ROBERTSON 12 ELECTION OF DIRECTOR: K.W. Mgmt For For For SHARER 13 ELECTION OF DIRECTOR: C.R. Mgmt For For For SHOEMATE 14 ELECTION OF DIRECTOR: R.D. Mgmt For For For SUGAR 15 ELECTION OF DIRECTOR: C. Mgmt For For For WARE 16 RATIFICATION OF INDEPENDENT Mgmt For For For REGISTERED PUBLIC ACCOUNTING FIRM 17 Increase in Authorized Common Mgmt For For For Stock 18 ADOPT POLICY TO SEPARATE ShrHoldr Against Against For THE CEO/CHAIRMAN POSITIONS 19 ADOPT POLICY AND REPORT ON ShrHoldr Against Against For HUMAN RIGHTS 20 REPORT ON ENVIRONMENTAL ShrHoldr Against Against For IMPACT OF CANADIAN OIL SANDS OPERATIONS 21 ADOPT GOALS AND REPORT ON ShrHoldr Against Against For GREENHOUSE GAS EMISSIONS 22 REVIEW AND REPORT ON ShrHoldr Against Against For GUIDELINES FOR COUNTRY SELECTION 23 REPORT ON HOST COUNTRY ShrHoldr Against Against For LAWS CHINA PETROLEUM & CHEMICAL CORPORATION Ticker Security ID: Meeting Date Meeting Status SNP CUSIP9 16941R108 05/26/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Director's Report Mgmt For For For 2 Supervisor's Report Mgmt For For For 3 Accounts and Reports Mgmt For For For 4 Allocation of Profits/Dividends Mgmt For For For 5 Appointment of Auditor and Mgmt For For For Authority to Set Fees 6 Authority to Declare Interim Mgmt For For For Dividends 7 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 8 Issuance of Bonds Mgmt For For For 9 Authorization to the Board to Issue Mgmt For For For Bonds 10 Amendments to Articles Mgmt For For For 11 Amendments to Articles Mgmt For For For Chiyoda Corporation Ticker Security ID: Meeting Date Meeting Status CINS J06237101 06/24/2008 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Approve Appropriation of Retained Mgmt For For For Earnings 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Corporate Auditor Mgmt For For For 6 Appoint a Corporate Auditor Mgmt For For For 7 Approve Provision of Retirement Mgmt For For For Allowance for Retiring Corporate Auditors ConocoPhillips Ticker Security ID: Meeting Date Meeting Status COP CUSIP9 20825C104 05/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For HAROLD W. MCGRAW III 2 ELECTION OF DIRECTOR: JAMES Mgmt For For For J. MULVA 3 ELECTION OF DIRECTOR: Mgmt For For For BOBBY S. SHACKOULS 4 Repeal of Classified Board Mgmt For For For 5 Ratification of Auditor Mgmt For For For 6 QUALIFICATIONS FOR ShrHoldr Against Against For DIRECTOR NOMINEES 7 REPORT ON RECOGNITION OF ShrHoldr Against Against For INDIGENOUS RIGHTS 8 ADVISORY VOTE ON EXECUTIVE ShrHoldr Against Against For COMPENSATION 9 POLITICAL CONTRIBUTIONS ShrHoldr Against Against For 10 GREENHOUSE GAS REDUCTION ShrHoldr Against Against For 11 COMMUNITY ACCOUNTABILITY ShrHoldr Against Against For 12 DRILLING IN ShrHoldr Against Against For SENSITIVE/PROTECTED AREAS 13 ENVIRONMENTAL IMPACT ShrHoldr Against Against For 14 GLOBAL WARMING ShrHoldr Against Against For Devon Energy Corp. Ticker Security ID: Meeting Date Meeting Status DVN CUSIP9 25179M103 06/04/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Hager Mgmt For For For Elect John Hill Mgmt For For For Elect Mary Ricciardello Mgmt For For For 2 RATIFY THE APPOINTMENT OF Mgmt For For For THE COMPANY'S INDEPENDENT AUDITORS FOR 2008 3 Increase in Authorized Common Mgmt For For For Stock 4 Repeal of Classified Board Mgmt For For For E. I. DuPont de Nemours, & Co Ticker Security ID: Meeting Date Meeting Status DD CUSIP9 263534109 04/30/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Brown Mgmt For For For Elect Robert Brown Mgmt For For For Elect Bertrand Collomb Mgmt For For For Elect Curtis Crawford Mgmt For For For Elect Alexander Cutler Mgmt For For For Elect John Dillon Mgmt For For For Elect Eleuthère Du Pont Mgmt For For For Elect Marillyn Hewson Mgmt For For For Elect Charles Holliday, Jr. Mgmt For For For Elect Lois Juliber Mgmt For For For Elect Sean O'Keefe Mgmt For For For Elect William Reilly Mgmt For For For 2 ON RATIFICATION OF Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 3 ON PLANT CLOSURE ShrHoldr Against Against For 4 ON SEPARATION OF POSITIONS ShrHoldr Against Against For OF CHAIRMAN AND CEO 5 ON GLOBAL WARMING REPORT ShrHoldr Against Against For 6 ON AMENDMENT TO HUMAN ShrHoldr Against Against For RIGHTS POLICY 7 ON SHAREHOLDER SAY ON ShrHoldr Against Against For EXECUTIVE PAY ELECTROMAGNETIC GEOSERVICES ASA Ticker Security ID: Meeting Date Meeting Status CINS R21868105 11/27/2007 Take No Action Meeting Type Country of Trade Special Norway Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Opening and elect a person to Mgmt For TNA N/A countersign the minutes 4 Elect the Board Members Mgmt For TNA N/A 5 Approve a contract between the Mgmt For TNA N/A Company and the Chairperson 6 Approve the compensation for the Mgmt For TNA N/A Members of the Board of Directors ENI Ticker Security ID: Meeting Date Meeting Status CINS T3643A145 04/29/2008 Take No Action Meeting Type Country of Trade Annual Italy Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Accounts and Reports - Agipfuel Mgmt For TNA N/A S.p.A. 3 Accounts and Reports - Praoil- Mgmt For TNA N/A Oleodotti Italiani S.p.A. 4 Accounts and Reports Mgmt For TNA N/A 5 Approve the allocation of profit Mgmt For TNA N/A 6 Authorize the buy back own shares Mgmt For TNA N/A ENI Ticker Security ID: Meeting Date Meeting Status CINS T3643A145 06/09/2008 Take No Action Meeting Type Country of Trade Annual Italy Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Approve to determine the Board of Mgmt For TNA N/A Directors components 3 Approve to determine the Board of Mgmt For TNA N/A Directors term 4 Appoint the Board of Directors Mgmt For TNA N/A 5 Appoint the Board of Directors Mgmt For TNA N/A Chairman 6 Approve to determine the Board of Mgmt For TNA N/A Directors and Chairman emoluments 7 Appoint the Board of Auditors Mgmt For TNA N/A 8 Appoint the Board of Auditors Mgmt For TNA N/A Chairman 9 Approve to determine the regular Mgmt For TNA N/A Auditors and Chairman emoluments 10 Court of Accounts Representative's Mgmt For TNA N/A Attendance Fees EOG Resources Inc Ticker Security ID: Meeting Date Meeting Status EOG CUSIP9 26875P101 05/08/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect George Alcorn Mgmt For For For Elect Charles Crisp Mgmt For For For Elect Mark Papa Mgmt For For For Elect H. Leighton Steward Mgmt For For For Elect Donald Textor Mgmt For For For Elect Frank Wisner Mgmt For For For 2 Ratification of the Auditor Mgmt For For For 3 TO APPROVE THE EOG Mgmt For For For RESOURCES, INC. 2008 OMNIBUS EQUITY COMPENSATION PLAN. Fred Olsen Energy ASA Ticker Security ID: Meeting Date Meeting Status CINS R25663106 05/27/2008 Take No Action Meeting Type Country of Trade Annual Norway Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Opening of the AGM by the Mgmt For TNA N/A Chairman of the Board, Ms. Anette S. Olsen 4 Elect Presiding Chairman and Mgmt For TNA N/A Individual to Check Minutes; Agenda 5 Accounts and Reports Mgmt For TNA N/A 6 Approve the distribution of dividend Mgmt For TNA N/A 7 Authorize the Board of Directors to Mgmt For TNA N/A increase the share capital 8 Authorize the Board of Directors to Mgmt For TNA N/A purchase the Company's own shares 9 Compensation Policy Mgmt For TNA N/A 10 Approve the stipulation of the Board Mgmt For TNA N/A of Director's fee 11 Approve the stipulation of the Mgmt For TNA N/A Auditor's fee 12 Elect the Board of Directors Mgmt For TNA N/A Freeport-McMoran Copper & Gold Ticker Security ID: Meeting Date Meeting Status FCX CUSIP9 35671D857 06/05/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Adkerson Mgmt For For For Elect Robert Allison, Jr. Mgmt For For For Elect Robert Day Mgmt For For For Elect Gerald Ford Mgmt For For For Elect H. Devon Graham, Jr. Mgmt For For For Elect J. Bennet Johnston Mgmt For For For Elect Charles Krulak Mgmt For For For Elect Bobby Lackey Mgmt For For For Elect Jon Madonna Mgmt For For For Elect Dustan McCoy Mgmt For For For Elect Gabrielle McDonald Mgmt For For For Elect James Moffett Mgmt For For For Elect B. M. Rankin, Jr. Mgmt For For For Elect J. Stapleton Roy Mgmt For For For Elect Stephen Siegele Mgmt For For For Elect J. Taylor Wharton Mgmt For For For 2 RATIFICATION OF APPOINTMENT Mgmt For For For OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS. 3 Increase in Authorized Common Mgmt For For For Stock Freeport-McMoran Copper & Gold Ticker Security ID: Meeting Date Meeting Status FCX CUSIP9 35671D857 07/10/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Adkerson Mgmt For For For Elect Robert Allison, Jr. Mgmt For For For Elect Robert Day Mgmt For For For Elect Gerald Ford Mgmt For For For Elect H. Devon Graham, Jr. Mgmt For For For Elect J. Bennet Johnston Mgmt For For For Elect Charles Krulak Mgmt For For For Elect Bobby Lackey Mgmt For For For Elect Jon Madonna Mgmt For For For Elect Dustan McCoy Mgmt For For For Elect Gabrielle McDonald Mgmt For For For Elect James Moffett Mgmt For For For Elect B. M. Rankin, Jr. Mgmt For For For Elect J. Stapleton Roy Mgmt For For For Elect Stephen Siegele Mgmt For For For Elect J. Taylor Wharton Mgmt For For For 2 RATIFICATION OF APPOINTMENT Mgmt For For For OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS. 3 ADOPTION OF THE PROPOSED Mgmt For For For AMENDMENTS TO THE 2006 STOCK INCENTIVE PLAN. Gazprom Inc Ticker Security ID: Meeting Date Meeting Status CINS X7204C106 06/27/2008 Voted Meeting Type Country of Trade Annual Russian Federation Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Approve the Annual Report of OAO Mgmt For For For Gazprom for 2007. 3 Accounts and Reports Mgmt For For For 4 Allocation of Profits/Dividends Mgmt For For For 5 Approval of Dividend Payment Mgmt For For For 6 Appointment of Auditor Mgmt For Against Against 7 Directors' and Audit Commission Mgmt For Against Against Members' Fees 8 Approve the amendments to the Mgmt For Against Against Charter of OAO Gazprom. 9 Amendments to Annual General Mgmt For Against Against Meeting Regulations 10 Amendments to Board Regulations Mgmt For Against Against 11 Amendments to Management Mgmt For Against Against Committee Regulations 12 Approval of Liability Insurance Cost Mgmt For For For 13 Related Party Transactions Mgmt For For For 14 Related Party Transactions Mgmt For For For 15 Related Party Transactions Mgmt For For For 16 Related Party Transactions Mgmt For For For 17 Related Party Transactions Mgmt For For For 18 Related Party Transactions Mgmt For For For 19 Related Party Transactions Mgmt For For For 20 Related Party Transactions Mgmt For For For 21 Related Party Transactions Mgmt For For For 22 Related Party Transactions Mgmt For For For 23 Related Party Transactions Mgmt For For For 24 Related Party Transactions Mgmt For For For 25 Related Party Transactions Mgmt For For For 26 Related Party Transactions Mgmt For For For 27 Related Party Transactions Mgmt For For For 28 Related Party Transactions Mgmt For For For 29 Related Party Transactions Mgmt For For For 30 Related Party Transactions Mgmt For For For 31 Related Party Transactions Mgmt For For For 32 Related Party Transactions Mgmt For For For 33 Related Party Transactions Mgmt For For For 34 Related Party Transactions Mgmt For For For 35 Related Party Transactions Mgmt For For For 36 Related Party Transactions Mgmt For For For 37 Related Party Transactions Mgmt For For For 38 Related Party Transactions Mgmt For For For 39 Related Party Transactions Mgmt For For For 40 Related Party Transactions Mgmt For For For 41 Related Party Transactions Mgmt For For For 42 Related Party Transactions Mgmt For For For 43 Related Party Transactions Mgmt For For For 44 Related Party Transactions Mgmt For For For 45 Related Party Transactions Mgmt For For For 46 Related Party Transactions Mgmt For For For 47 Related Party Transactions Mgmt For For For 48 Related Party Transactions Mgmt For For For 49 Related Party Transactions Mgmt For For For 50 Related Party Transactions Mgmt For For For 51 Related Party Transactions Mgmt For For For 52 Related Party Transactions Mgmt For For For 53 Related Party Transactions Mgmt For For For 54 Related Party Transactions Mgmt For For For 55 Related Party Transactions Mgmt For For For 56 Related Party Transactions Mgmt For For For 57 Related Party Transactions Mgmt For For For 58 Related Party Transactions Mgmt For For For 59 Related Party Transactions Mgmt For For For 60 Related Party Transactions Mgmt For For For 61 Related Party Transactions Mgmt For For For 62 Related Party Transactions Mgmt For For For 63 Related Party Transactions Mgmt For For For 64 Related Party Transactions Mgmt For For For 65 Related Party Transactions Mgmt For For For 66 Related Party Transactions Mgmt For For For 67 Related Party Transactions Mgmt For For For 68 Related Party Transactions Mgmt For For For 69 Related Party Transactions Mgmt For For For 70 Related Party Transactions Mgmt For For For 71 Related Party Transactions Mgmt For For For 72 Related Party Transactions Mgmt For For For 73 Related Party Transactions Mgmt For For For 74 Related Party Transactions Mgmt For For For 75 Related Party Transactions Mgmt For For For 76 Related Party Transactions Mgmt For For For 77 Related Party Transactions Mgmt For For For 78 Related Party Transactions Mgmt For For For 79 Related Party Transactions Mgmt For For For 80 Related Party Transactions Mgmt For For For 81 Related Party Transactions Mgmt For For For 82 Related Party Transactions Mgmt For For For 83 Related Party Transactions Mgmt For For For 84 Related Party Transactions Mgmt For For For 85 Related Party Transactions Mgmt For For For 86 Related Party Transactions Mgmt For For For 87 Related Party Transactions Mgmt For For For 88 Related Party Transactions Mgmt For For For Gazprom Inc Ticker Security ID: Meeting Date Meeting Status CINS X7204C106 06/27/2008 Voted Meeting Type Country of Trade Annual Russian Federation Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Agenda Item N/A N/A N/A N/A 3 Elect AKIMOV ANDREI Mgmt For Abstain Against IGORIEVICH to the Board of Directors of OAO Gazprom. 4 Elect Alexander Ananenkov Mgmt For For For 5 Elect BERGMANN BURCKHARD to Mgmt For Abstain Against the Board of Directors of OAO Gazprom. 6 Elect GAZIZULLIN FARIT Mgmt For Abstain Against RAFIKOVICH to the Board of Directors of OAO Gazprom. 7 Elect Andrey Dementiev Mgmt For Abstain Against 8 Elect ZUBKOV VIKTOR Mgmt For Abstain Against ALEKSEEVICH to the Board of Directors of OAO Gazprom. 9 Elect KARPEL ELENA Mgmt For For For EVGENIEVNA to the Board of Directors of OAO Gazprom. 10 Elect Yury Medvedev Mgmt For Abstain Against 11 Elect MILLER ALEXEY Mgmt For For For BORISOVICH to the Board of Directors of OAO Gazprom. 12 Elect Elvira Nabiullina Mgmt For Abstain Against 13 Elect NIKOLAEV VIKTOR Mgmt For For For VASILIEVICH to the Board of Directors of OAO Gazprom. 14 Elect Alexander Potyomkin Mgmt For For For 15 Elect SEREDA MIKHAIL Mgmt For For For LEONIDOVICH to the Board of Directors of OAO Gazprom. 16 Elect FEDOROV BORIS Mgmt For For For GRIGORIEVICH to the Board of Directors of OAO Gazprom. 17 Elect FORESMAN ROBERT MARK Mgmt For For For to the Board of Directors of OAO Gazprom. 18 Elect Viktor Khristenko Mgmt For Abstain Against 19 Elect Aleksander Shokhin Mgmt For For For 20 Elect YUSUFOV IGOR Mgmt For Abstain Against KHANUKOVICH to the Board of Directors of OAO Gazprom. 21 Elect YASIN EVGENIY Mgmt For For For GRIGORIEVICH to the Board of Directors of OAO Gazprom. 22 Non-Voting Agenda Item N/A N/A N/A N/A 23 Elect ARKHIPOV DMITRY Mgmt For For For ALEXANDROVICH to the Audit Commission of OAO Gazprom. 24 Elect ASKINADZE DENIS Mgmt For For For ARKADIEVICH to the Audit Commission of OAO Gazprom. 25 Elect BIKULOV VADIM Mgmt For For For KASYMOVICH to the Audit Commission of OAO Gazprom. 26 Elect ISHUTIN RAFAEL Mgmt For For For VLADIMIROVICH to the Audit Commission of OAO Gazprom. 27 Elect KOBZEV ANDREY Mgmt For For For NIKOLAEVICH to the Audit Commission of OAO Gazprom. 28 Elect LOBANOVA NINA Mgmt For For For VLADISLAVOVNA to the Audit Commission of OAO Gazprom. 29 Elect LOGUNOV DMITRY Mgmt For N/A N/A SERGEEVICH to the Audit Commission of OAO Gazprom. 30 Elect MIKHAILOVA SVETLANA Mgmt For For For SERGEEVNA to the Audit Commission of OAO Gazprom. 31 Elect NOSOV YURY Mgmt For N/A N/A STANISLAVOVICH to the Audit Commission of OAO Gazprom. 32 Elect Viktoriya V. Oseledko Mgmt For For For 33 Elect FOMIN ANDREY Mgmt For For For SERGEEVICH to the Audit Commission of OAO Gazprom. 34 Elect SHUBIN YURY IVANOVICH Mgmt For N/A N/A to the Audit Commission of OAO Gazprom. Global Industries Limited Ticker Security ID: Meeting Date Meeting Status GLBL CUSIP9 379336100 05/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect B.K. Chin Mgmt For For For Elect John Clerico Mgmt For For For Elect Lawrence Dickerson Mgmt For For For Elect Edward Djerejian Mgmt For For For Elect Larry Farmer Mgmt For For For Elect Edgar Hotard Mgmt For For For Elect Richard Pattarozzi Mgmt For For For Elect James Payne Mgmt For For For Elect Michael Pollock Mgmt For For For Elect Cindy Taylor Mgmt For For For 2 Ratification of Auditor Mgmt For For For GlobalSantaFe Corp. Ticker Security ID: Meeting Date Meeting Status GSF CUSIP9 G3930E101 11/09/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For Hess Corp. Ticker Security ID: Meeting Date Meeting Status HES CUSIP9 42809H107 05/07/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Edith Holiday Mgmt For Withhold Against Elect John Mullin Mgmt For For For Elect John O'Connor Mgmt For For For Elect F. Borden Walker Mgmt For For For Elect Robert Wilson Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 PROPOSAL TO DECLASSIFY THE Mgmt For For For BOARD OF DIRECTORS. 4 APPROVAL OF THE 2008 LONG- Mgmt For For For TERM INCENTIVE PLAN. Hyundai Steel Co Ticker Security ID: Meeting Date Meeting Status CINS Y38383108 03/14/2008 Voted Meeting Type Country of Trade Annual Korea, Republic of Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Allocation of Mgmt For For For Profits/Dividends 2 Approve the Directors nomination Mgmt For Against Against 3 Elect AHN Tae Shik as Audit Mgmt For For For Committee Member 4 Approve the remuneration limit for Mgmt For For For the Directors Ipsco Inc Ticker Security ID: Meeting Date Meeting Status IPS CUSIP9 462622101 07/16/2007 Voted Meeting Type Country of Trade Special Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve the Merger Agreement Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For LG Petrochemical Ticker Security ID: Meeting Date Meeting Status CINS Y5276X106 09/14/2007 Voted Meeting Type Country of Trade Special Korea, Republic of Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve the merger and acquisition Mgmt For For For between LG Chemical and LG Petrochemical Marathon Oil Corp. Ticker Security ID: Meeting Date Meeting Status MRO CUSIP9 565849106 04/30/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For CHARLES F. BOLDEN, JR. 2 ELECTION OF DIRECTOR: Mgmt For For For GREGORY H. BOYCE 3 ELECTION OF DIRECTOR: Mgmt For Against Against SHIRLEY ANN JACKSON 4 ELECTION OF DIRECTOR: PHILIP Mgmt For For For LADER 5 ELECTION OF DIRECTOR: Mgmt For For For CHARLES R. LEE 6 ELECTION OF DIRECTOR: Mgmt For For For DENNIS H. REILLEY 7 ELECTION OF DIRECTOR: SETH Mgmt For For For E. SCHOFIELD 8 ELECTION OF DIRECTOR: JOHN Mgmt For For For W. SNOW 9 ELECTION OF DIRECTOR: Mgmt For For For THOMAS J. USHER 10 Ratification of Auditor Mgmt For For For 11 Shareholder Proposal Regarding ShrHoldr Against Against For Right to Call a Special Meeting 12 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Executive Compensation National Oilwell Varco Inc Ticker Security ID: Meeting Date Meeting Status NOV CUSIP9 637071101 05/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 THE ELECTION OF DIRECTOR: Mgmt For For For ROBERT E. BEAUCHAMP 2 THE ELECTION OF DIRECTOR: Mgmt For For For JEFFERY A. SMISEK 3 RATIFICATION OF INDEPENDENT Mgmt For For For AUDITORS 4 APPROVAL OF NATIONAL Mgmt For For For OILWELL VARCO ANNUAL INCENTIVE PLAN NEXEN INC. Ticker Security ID: Meeting Date Meeting Status NXY CUSIP9 65334H102 04/29/2008 Voted Meeting Type Country of Trade Special Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Re-elect Charles Fischer Mgmt For Withhold Against Re-elect Dennis Flanagan Mgmt For Withhold Against Re-elect David Hentschel Mgmt For Withhold Against Re-elect S. Barry Jackson Mgmt For Withhold Against Re-elect Kevin Jenkins Mgmt For Withhold Against Re-elect A. Anne McLellan Mgmt For Withhold Against Re-elect Eric Newell Mgmt For Withhold Against Re-elect Thomas O'Neill Mgmt For Withhold Against Re-elect Francis Saville Mgmt For Withhold Against Re-elect Richard Thomson Mgmt For Withhold Against Re-elect John Willson Mgmt For Withhold Against Re-elect Victor Zaleschuk Mgmt For Withhold Against 2 TO APPOINT DELOITTE & Mgmt For For For TOUCHE LLP AS INDEPENDENT AUDITORS FOR 2008. 3 Amendment to Shareholder Rights' Mgmt For For For Plan 4 Shareholder Proposal Regarding ShrHoldr Against Against For Majority Vote Nucor Corp. Ticker Security ID: Meeting Date Meeting Status NUE CUSIP9 670346105 05/09/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Peter Browning Mgmt For Withhold Against Elect Victoria Haynes Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the Annual and Long- Mgmt For For For Term Senior Officers Incentive Compensation Plans 4 STOCKHOLDER PROPOSAL ShrHoldr Against Against For OAO TMK Ticker Security ID: Meeting Date Meeting Status TMKOL CUSIP9 87260R102 12/25/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 APPROVAL OF PAYMENTS OF Mgmt For For For INTERIM DIVIDENDS FOR THE FIRST 9 MONTHS OF 2007 2 APPROVAL OF AN AMENDMENT Mgmt For For For TO THE REGULATIONS GOVERNING OUR MANAGEMENT BOARD 3 APPROVAL OF RELATED-PARTY Mgmt For For For TRANSACTIONS OAO TMK Ticker Security ID: Meeting Date Meeting Status CINS 87260R201 12/26/2007 Voted Meeting Type Country of Trade Special Russian Federation Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Approve the payments of interim Mgmt For For For dividends for the first 9 months of 3 Approve an amendment to the Mgmt For For For Regulations governing our Management Board 4 Approve the related-party Mgmt For For For transactions Occidental Petroleum Corp. Ticker Security ID: Meeting Date Meeting Status OXY CUSIP9 674599105 05/02/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For SPENCER ABRAHAM 2 ELECTION OF DIRECTOR: Mgmt For For For RONALD W. BURKLE 3 ELECTION OF DIRECTOR: JOHN Mgmt For For For S. CHALSTY 4 ELECTION OF DIRECTOR: Mgmt For For For EDWARD P. DJEREJIAN 5 ELECTION OF DIRECTOR: JOHN Mgmt For For For E. FEICK 6 ELECTION OF DIRECTOR: RAY R. Mgmt For For For IRANI 7 ELECTION OF DIRECTOR: IRVIN Mgmt For For For W. MALONEY 8 ELECTION OF DIRECTOR: Mgmt For For For AVEDICK B. POLADIAN 9 ELECTION OF DIRECTOR: Mgmt For For For RODOLFO SEGOVIA 10 ELECTION OF DIRECTOR: AZIZ Mgmt For For For D. SYRIANI 11 ELECTION OF DIRECTOR: Mgmt For For For ROSEMARY TOMICH 12 ELECTION OF DIRECTOR: Mgmt For For For WALTER L. WEISMAN 13 RATIFICATION OF SELECTION OF Mgmt For For For KPMG AS INDEPENDENT AUDITORS. 14 SCIENTIFIC REPORT ON GLOBAL ShrHoldr Against Against For WARMING. 15 ADVISORY VOTE ON EXECUTIVE ShrHoldr Against Against For COMPENSATION. 16 INDEPENDENCE OF ShrHoldr Against For Against COMPENSATION CONSULTANTS. 17 PAY-FOR-SUPERIOR- ShrHoldr Against Against For PERFORMANCE PRINCIPLE. 18 SPECIAL SHAREHOLDER ShrHoldr Against Against For MEETINGS. OIL COMPANY LUKOIL (JSC)- ADR Ticker Security ID: Meeting Date Meeting Status LUKOY CUSIP9 677862104 06/26/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports; Allocation of Mgmt For For For Profits/Dividends 2 ELECTION OF AUDIT Mgmt For For For COMMISSION: IVANOVA, LYUBOV GAVRILOVNA 3 ELECTION OF AUDIT Mgmt For For For COMMISSION: KONDRATIEV, PAVEL GENNADIEVICH 4 ELECTION OF AUDIT Mgmt For For For COMMISSION: NIKITENKO, VLADIMIR NIKOLAEVICH 5 Directors' and Audit Commission's Mgmt For For For Fees 6 Appointment of Auditor Mgmt For For For 7 Related Party Transactions Mgmt For For For 8 PROVISION OF A LOAN BY OAO Mgmt For For For LUKOIL (LENDER) TO OAO YUGK TGC-8 (BORROWER). 9 RECEIPT OF A LOAN BY OAO Mgmt For For For LUKOIL (BORROWER) FROM OAO YUGK TGC-8 (LENDER). 10 RECEIPT OF A LOAN BY OAO Mgmt For For For LUKOIL (BORROWER) FROM OAO YUGK TGC-8 (LENDER). 11 Related Party Transactions Mgmt For For For OIL COMPANY LUKOIL (JSC)- ADR Ticker Security ID: Meeting Date Meeting Status LUKOY CUSIP9 677862104 06/26/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Vagit Alekperov Mgmt For For For 2 Elect Igor Belikov Mgmt For Abstain Against 3 Elect Donald Wallette, Jr. Mgmt For For For 4 Elect Valery Grayfer Mgmt For Abstain Against 5 Elect Oleg Kutafin Mgmt For Abstain Against 6 Elect Andrey Kostin Mgmt For Abstain Against 7 Elect Ravil Maganov Mgmt For For For 8 Elect Richard Matzke Mgmt For For For 9 Elect Sergei Mikhailov Mgmt For For For 10 Elect Nikolai Tsvetkov Mgmt For Abstain Against 11 Elect Igor Sherkunov Mgmt For Abstain Against 12 Elect Aleksander Shokhin Mgmt For For For Petroleum Geo-Services ASA Ticker Security ID: Meeting Date Meeting Status CINS R69628114 05/07/2008 Take No Action Meeting Type Country of Trade Annual Norway Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Non-Voting Meeting Note N/A N/A TNA N/A 4 Non-Voting Agenda Item N/A N/A TNA N/A 5 Elect 1 person among those present Mgmt For TNA N/A at the AGM to countersign the minutes 6 Accounts and Reports Mgmt For TNA N/A 7 Authority to Set Auditor's Fees Mgmt For TNA N/A 8 Elect KPMG AS as the Company's Mgmt For TNA N/A new Auditor 9 Elect Jens Ulltveit-Moe Mgmt For TNA N/A 10 Elect Francis Gugen Mgmt For TNA N/A 11 Elect Harald Norvik Mgmt For TNA N/A 12 Elect Wenche Kjølås Mgmt For TNA N/A 13 Elect Daniel Piette Mgmt For TNA N/A 14 Elect Holly Deursen Mgmt For TNA N/A 15 Elect Annette Malm Justad Mgmt For TNA N/A 16 Elect Roger O'Neil Mgmt For TNA N/A 17 Elect C. Maury Devine Mgmt For TNA N/A 18 Elect Hanne Harlem Mgmt For TNA N/A 19 Directors' and Nominating Mgmt For TNA N/A Committee Fees 20 Compensation Guidelines for Board Mgmt For TNA N/A of Directors 21 Compensation Guidelines for Mgmt For TNA N/A Nominating Committee 22 Compensation Policy Mgmt For TNA N/A 23 Authority to Repurchase Shares Mgmt For TNA N/A 24 Approve the Share Option Plan as Mgmt For TNA N/A specified 25 Authority to Issue Shares w/o Mgmt For TNA N/A Preemptive Rights 26 Authority to Issue Shares w/o Mgmt For TNA N/A Preemptive Rights Pursuant to Stock Option Plan 27 Authority to Issue Convertible Mgmt For TNA N/A Bonds 28 Amendments to Articles Mgmt For TNA N/A 29 Amendment to Stock Option Plan Mgmt For TNA N/A 30 Ratification of Board Acts Mgmt For TNA N/A Repsol YPF SA Ticker Security ID: Meeting Date Meeting Status CINS E8471S130 05/13/2008 Voted Meeting Type Country of Trade Annual Spain Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Approve the modification of Article Mgmt For For For 49 of By Laws 5 Elect Mr. Isidre Faine Casas as a Mgmt For Against Against Director 6 Elect Mr. Juan Maria Nin Genova as Mgmt For Against Against a Director 7 Appoint the accounts Auditors Mgmt For For For 8 Authority to Repurchase Shares Mgmt For For For 9 Authorize the Board ot ratify and Mgmt For For For execute approved resolutions Rio Tinto PLC Ticker Security ID: Meeting Date Meeting Status CINS G75754104 04/17/2008 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Accounts and Reports Mgmt For For For 3 Approve the remuneration report for Mgmt For For For the YE 31 DEC 2006 as specified 4 Elect Mr. Richard Evans as a Mgmt For For For Director 5 Elect Mr. Yves Fortier as a Director Mgmt For For For 6 Elect Mr. Paul Tellier as a Director Mgmt For For For 7 Re-elect Mr. Thomas Albanese as a Mgmt For For For Director 8 Re-elect Mr. Vivienne Cox as a Mgmt For For For Director 9 Re-elect Mr. Richard Goodmanson Mgmt For For For as a Director 10 Re-elect Mr. Paul Skinner as a Mgmt For For For Director 11 Appointment of Auditor and Mgmt For For For Authority to Set Fees 12 Non-Voting Meeting Note N/A N/A N/A N/A 13 Amendments to Articles Regarding Mgmt For For For Electronic Communication 14 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 15 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 16 Authority to Repurchase Shares Mgmt For For For 17 Amendments to Articles Regarding Mgmt For Abstain Against Conflict of Interest Provisions 18 Non-Voting Meeting Note N/A N/A N/A N/A 19 Amendments to Terms of DLC Mgmt For For For Dividend Shares Saipem Ticker Security ID: Meeting Date Meeting Status CINS T82000117 04/28/2008 Take No Action Meeting Type Country of Trade Annual Italy Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Accounts and Reports Mgmt For TNA N/A 3 Approve the allocation of profit Mgmt For TNA N/A 4 Approve the Stock Option Plan for Mgmt For TNA N/A the year 2008 5 Grant authority to buy back own Mgmt For TNA N/A shares 6 Stock Option Grants Mgmt For TNA N/A 7 Election of Directors/Directors' Fees Mgmt For TNA N/A 8 Election of Statutory Mgmt For TNA N/A Auditors/Statutory Auditors' Fees Salzgitter AG Ticker Security ID: Meeting Date Meeting Status CINS D80900109 05/21/2008 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Resolution as to the use of the net Mgmt For For For annual profit 5 Ratification of Management Board Mgmt For For For Acts 6 Ratification of Supervisory Board Mgmt For For For Acts 7 Appointment of Auditor Mgmt For For For 8 Election of Supervisory Board Mgmt For For For Members 9 Authority to Repurchase Shares Mgmt For For For Saras Raffinerie Sarde SpA Ticker Security ID: Meeting Date Meeting Status CINS T83058106 04/29/2008 Take No Action Meeting Type Country of Trade Annual Italy Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Accounts and Reports; Allocation of Mgmt For TNA N/A Profits/Dividends 4 Authority to Trade in Company Mgmt For TNA N/A Stock Schlumberger Limited Ticker Security ID: Meeting Date Meeting Status SLB CUSIP9 806857108 04/09/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Philippe Camus Mgmt For For For Elect Jamie Gorelick Mgmt For For For Elect Andrew Gould Mgmt For For For Elect Tony Isaac Mgmt For For For Elect Nikolay Kudryavtsev Mgmt For For For Elect Adrian Lajous Mgmt For For For Elect Michael Marks Mgmt For For For Elect Didier Primat Mgmt For For For Elect Leo Reif Mgmt For For For Elect Tore Sandvold Mgmt For For For Elect Nicolas Seydoux Mgmt For For For Elect Linda Stuntz Mgmt For For For 2 ADOPTION AND APPROVAL OF Mgmt For For For FINANCIALS AND DIVIDENDS 3 APPROVAL OF ADOPTION OF Mgmt For For For THE SCHLUMBERGER 2008 STOCK INCENTIVE PLAN 4 APPROVAL OF INDEPENDENT Mgmt For For For REGISTERED PUBLIC ACCOUNTING FIRM Sinopec Corporation Ticker Security ID: Meeting Date Meeting Status CINS Y15010104 08/10/2007 Voted Meeting Type Country of Trade Special China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect SU Shulin Mgmt For For For Sinopec Corporation Ticker Security ID: Meeting Date Meeting Status CINS Y15010104 11/15/2007 Take No Action Meeting Type Country of Trade Special China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve the Issuance Size Mgmt For TNA N/A 2 Approve the Issuance Price Mgmt For TNA N/A 3 Issuance Target and Method of Mgmt For TNA N/A Issuance 4 Approve the term of the Bonds Mgmt For TNA N/A 5 Approve the interest rate of the Mgmt For TNA N/A Bonds with Warrants 6 Approve the term and method of Mgmt For TNA N/A repayment for principal and interest 7 Approve the term of redemption Mgmt For TNA N/A 8 Approve the guarantee Mgmt For TNA N/A 9 Approve the term of the Warrants Mgmt For TNA N/A 10 Approve the conversion period of Mgmt For TNA N/A the Warrants 11 Approve the proportion of Exercise Mgmt For TNA N/A Rights for the Warrants 12 Approve the exercise price of the Mgmt For TNA N/A Warrants 13 Approve the adjustment of the Mgmt For TNA N/A exercise price of the Warrants 14 Approve the use of proceeds from Mgmt For TNA N/A the proposed Issuance 15 Approve the validity of the Mgmt For TNA N/A Resolution 16 Authorisation to Board of Directors Mgmt For TNA N/A 17 Feasibility Report on Investment Mgmt For TNA N/A 18 Report on Use of Last Proceeds Mgmt For TNA N/A SMURFIT KAPPA GROUP PLC Ticker Security ID: Meeting Date Meeting Status CINS G8248F104 05/09/2008 Voted Meeting Type Country of Trade Annual Ireland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Declare a final dividend on the Mgmt For For For ordinary shares 3 Re-elect Mr. Gary McGann as a Mgmt For Against Against Director 4 Re-elect Mr. Anthony Smurfit as a Mgmt For Against Against Director 5 Re-elect Mr. Ian Curley as a Mgmt For Against Against Director 6 Elect Mr. Sean Fitzpatrick as a Mgmt For Against Against Director 7 Elect Mr. Liam O Mahony as a Mgmt For Against Against Director 8 Elect Mr. Nicanor Restrepo as a Mgmt For Against Against Director 9 Elect Mr. Paul Stecko as a Director Mgmt For Against Against 10 Elect Ms. Rosemary Thorne as a Mgmt For Against Against Director 11 Elect Mr. Thomas Brodin as a Mgmt For Against Against Director 12 Re-appoint Mgmt For For For PricewaterhouseCoopers as the Auditors of the Company 13 Authorize the Directors to fix the Mgmt For For For remuneration of the Auditors 14 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 15 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 16 Authority to Repurchase Shares Mgmt For For For 17 Amendment to Articles Regarding Mgmt For Abstain Against Electronic Communication Statoil ASA Ticker Security ID: Meeting Date Meeting Status CINS R8412T102 05/20/2008 Take No Action Meeting Type Country of Trade Annual Norway Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Non-Voting Meeting Note N/A N/A TNA N/A 4 Opening of the general meeting by Mgmt For TNA N/A the Chair of the Corporate Assembly 5 Elect the Chair of the meeting Mgmt For TNA N/A 6 Approve the notice and the agenda Mgmt For TNA N/A 7 Approve the registration of Mgmt For TNA N/A attending shareholders and proxies 8 Election of Individual to Check Mgmt For TNA N/A Minutes 9 Accounts and Reports; Allocation of Mgmt For TNA N/A Profits/Dividends 10 Approve to determine the Mgmt For TNA N/A remuneration for the Company's Auditor 11 Elect the Members to the Corporate Mgmt For TNA N/A Assembly 12 Elect a Member to the Nomination Mgmt For TNA N/A Committee 13 Approve to determine the Mgmt For TNA N/A remuneration for the Corporate Assembly 14 Approve to determine the Mgmt For TNA N/A remuneration for the Nomination Committee 15 Compensation Policy Mgmt For TNA N/A 16 Authority to Repurchase Shares Mgmt For TNA N/A Statoil ASA Ticker Security ID: Meeting Date Meeting Status CINS R8412T102 07/05/2007 Take No Action Meeting Type Country of Trade Annual Norway Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Non-Voting Meeting Note N/A N/A TNA N/A 4 Open of the meeting Mgmt For TNA N/A 5 Approve the registration of Mgmt For TNA N/A attending shareholders and proxies 6 Elect the Chairman of the meeting Mgmt For TNA N/A 7 Election of Individuals to Check Mgmt For TNA N/A Minutes 8 Approve the notice of the meeting Mgmt For TNA N/A and agenda 9 Information Regarding the Mgmt For TNA N/A Proposed Merger 10 Approve Merger Mgmt For TNA N/A 11 Authority to Increase Share Capital Mgmt For TNA N/A 12 Amendments to Articles Mgmt For TNA N/A 13 Elect the Members and the Deputy Mgmt For TNA N/A Members of the Corporate Assembly 14 Elect Mr. Olaug Svarva as a Mgmt For TNA N/A Member of the Nominating Committee 15 Elect Benedicte Schilbred Fasmer Mgmt For TNA N/A 16 Elect Mr. Tom Rathke as a Member Mgmt For TNA N/A of the Nominating Committee 17 Elect Mr. Bjoern Stalle Haavik as a Mgmt For TNA N/A Member of the Nominating Committee 18 Authority to Reduce Share Capital Mgmt For TNA N/A 19 Non-Voting Meeting Note N/A N/A TNA N/A Suncor Energy Ticker Security ID: Meeting Date Meeting Status SU CUSIP9 867229106 04/24/2008 Voted Meeting Type Country of Trade Special Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Re-elect Mel Benson Mgmt For For For Re-elect Brian Canfield Mgmt For For For Re-elect Bryan Davies Mgmt For For For Re-elect Brian Felesky Mgmt For For For Re-elect John Ferguson Mgmt For For For Re-elect W. Douglas Ford Mgmt For For For Re-elect Richard George Mgmt For For For Re-elect John Huff Mgmt For For For Re-elect M. Ann McCaig Mgmt For For For Re-elect Michael O'Brien Mgmt For For For Re-elect Eira Thomas Mgmt For For For 2 Appointment of Auditor Mgmt For For For 3 Shareholders Rights Plan Mgmt For For For 4 2:1 Stock Split Mgmt For For For Sunoco Inc Ticker Security ID: Meeting Date Meeting Status SUN CUSIP9 86764P109 05/01/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Darnall Mgmt For For For Elect John Drosdick Mgmt For For For Elect Gary Edwards Mgmt For For For Elect Ursula Fairbairn Mgmt For For For Elect Thomas Gerrity Mgmt For For For Elect Rosemarie Greco Mgmt For For For Elect John Jones, III Mgmt For For For Elect James Kaiser Mgmt For For For Elect R. Anderson Pew Mgmt For For For Elect G. Jackson Ratcliffe Mgmt For For For Elect John Rowe Mgmt For For For Elect John Wulff Mgmt For For For 2 APPROVAL OF THE SUNOCO, Mgmt For For For INC. LONG-TERM PERFORMANCE ENHANCEMENT PLAN II. 3 Ratification of Auditor Mgmt For For For Teck Cominco Limited Ticker Security ID: Meeting Date Meeting Status TCK CUSIP9 878742204 04/23/2008 Voted Meeting Type Country of Trade Special Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Election of Directors (Slate) Mgmt For For For 2 Appointment of Auditor and Mgmt For For For Authority to Set Fees 3 Approval of By-Law No. 1 Mgmt For For For 4 Adoption of By-Law No. 2 Mgmt For For For TGS-NOPEC Geophysical Company ASA Ticker Security ID: Meeting Date Meeting Status CINS R9138B102 06/05/2008 Take No Action Meeting Type Country of Trade Annual Norway Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Election of Presiding Chairman and Mgmt For TNA N/A Individual to Check Minutes 4 Approve the notice and agenda for Mgmt For TNA N/A the meeting 5 Accounts and Reports; Allocation of Mgmt For TNA N/A Profits/Dividends 6 Approve the Auditor's fee Mgmt For TNA N/A 7 Approve the Director's fee for the Mgmt For TNA N/A period JUL 2007 to JUN 2008 8 Approve the Director's fee for the Mgmt For TNA N/A period JUL 2008 to JUN 2009 9 Nominating Committee Fees Mgmt For TNA N/A 10 Approve the merger with Wavefield Mgmt For TNA N/A Inceis ASA 11 Elect Mr. Claus Kampmann, Mgmt For TNA N/A (Chairman) as a Director 12 Elect Henry Hamilton III Mgmt For TNA N/A 13 Elect Mr. Arne-Kristian Maeland as Mgmt For TNA N/A a Director 14 Elect Mr. Colette Lewiner as a Mgmt For TNA N/A Director 15 Elect Ms. Kathleen Ruth Arthur as a Mgmt For TNA N/A Director 16 Elect Ms. Elisabeth Harstad as a Mgmt For TNA N/A Director 17 Authorize the Board of Directors to Mgmt For TNA N/A acquire the Company's shares 18 Compensation Policy Mgmt For TNA N/A 19 Approve the Stock Option Plan Mgmt For TNA N/A 20 Authorize the Board of Directors to Mgmt For TNA N/A increase the share capital 21 Non-Voting Meeting Note N/A N/A TNA N/A TOTAL SA Ticker Security ID: Meeting Date Meeting Status TOT CUSIP9 89151E109 05/16/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 APPROVAL OF PARENT Mgmt For For For COMPANY FINANCIAL STATEMENTS 2 APPROVAL OF CONSOLIDATED Mgmt For For For FINANCIAL STATEMENTS 3 ALLOCATION OF EARNINGS, Mgmt For For For DECLARATION OF DIVIDEND 4 AGREEMENTS COVERED BY Mgmt For For For ARTICLE L. 225-38 OF THE FRENCH COMMERCIAL CODE 5 Severance Package (Thierry Mgmt For For For Desmarest) 6 Severance Package (Christophe de Mgmt For Against Against Margerie) 7 AUTHORIZATION FOR THE Mgmt For For For BOARD OF DIRECTORS TO TRADE SHARES OF THE COMPANY 8 RENEWAL OF THE Mgmt For Against Against APPOINTMENT OF MR. PAUL DESMARAIS JR. AS A DIRECTOR 9 RENEWAL OF THE Mgmt For Against Against APPOINTMENT OF MR. BERTRAND JACQUILLAT AS A DIRECTOR 10 RENEWAL OF THE Mgmt For Against Against APPOINTMENT OF LORD PETER LEVENE OF PORTSOKEN AS A DIRECTOR 11 APPOINTMENT OF MRS. Mgmt For Against Against PATRICIA BARBIZET AS A DIRECTOR 12 APPOINTMENT OF MR. CLAUDE Mgmt For Against Against MANDIL AS A DIRECTOR 13 Authority to Issue Shares and Mgmt For For For Convertible Securities w/ Preemptive Rights 14 Authority to Issue Shares or Mgmt For For For Convertible Securities w/out Preemptive Rights 15 Authority to Increase Capital in Mgmt For For For Consideration for Contributions in Kind 16 Authority to Increase Capital for Mgmt For For For Employee Benefits 17 Authority to Issue Restricted Stock Mgmt For For For to Employees 18 REMOVAL OF MR. ANTOINE ShrHoldr Against Against For JEANCOURT-GALIGNANI FROM HIS DIRECTORSHIP 19 Shareholder Proposal Regarding ShrHoldr Against Against For Disclosure of Directors' Attendance (Proposal B) 20 Shareholder Proposal Regarding ShrHoldr Against Against For Granting of Restricted Stock to Employees (Proposal C) TOTAL SA Ticker Security ID: Meeting Date Meeting Status CINS F92124100 05/16/2008 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Consolidated Accounts and Reports Mgmt For For For 5 Allocation of Profits/Dividends; Mgmt For For For Acknowledgment of Previous Profit Distributions 6 Related Party Transactions Mgmt For For For 7 Severance Package (Thierry Mgmt For For For Desmarest) 8 Severance Package (Christophe de Mgmt For Against Against Margerie) 9 Authority to Trade in Company Mgmt For For For Stock 10 Elect Paul Desmarais Jr. Mgmt For Against Against 11 Elect Bertrand Jacquillat Mgmt For Against Against 12 Elect Peter Levene of Portsoken Mgmt For Against Against 13 Appoint Ms. Patricia Barbizet as a Mgmt For Against Against Director for a 3-year period 14 Appoint Mr. M. Claude Mandil as a Mgmt For Against Against Director for a 3-year period 15 Authority to Issue Shares and Mgmt For For For Convertible Securities w/ Preemptive Rights 16 Authority to Issue Shares or Mgmt For For For Convertible Securities w/out Preemptive Rights 17 Authority to Increase Capital in Mgmt For For For Consideration for Contributions in Kind 18 Authority to Increase Capital for Mgmt For For For Employee Benefits 19 Authority to Issue Restricted Stock Mgmt For For For to Employees 20 Shareholder Proposal Regarding ShrHoldr Against Against For Removal of Director (Proposal A) 21 Shareholder Proposal Regarding ShrHoldr Against Against For Disclosure of Directors' Attendance (Proposal B) 22 Shareholder Proposal Regarding ShrHoldr Against Against For Granting of Restricted Stock to Employees (Proposal C) Ultra Petroleum Corp. Ticker Security ID: Meeting Date Meeting Status UPL CUSIP9 903914109 05/16/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Watford Mgmt For For For Elect Roger Brown Mgmt For For For Elect W. Charles Helton Mgmt For For For Elect Stephen McDaniel Mgmt For For For Elect Robert Rigney Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Report on Climate Change 4 Transaction of Other Business Mgmt For Against Against United States Steel Corp. Ticker Security ID: Meeting Date Meeting Status X CUSIP9 912909108 04/29/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Gephardt Mgmt For For For Elect Glenda McNeal Mgmt For For For Elect Patricia Tracey Mgmt For For For Elect Graham Spanier Mgmt For For For 2 Ratification of Auditor Mgmt For For For Valero Energy Corp. Ticker Security ID: Meeting Date Meeting Status VLO CUSIP9 91913Y100 05/01/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect W. E. Bradford Mgmt For For For Elect Ronald Calgaard Mgmt For For For Elect Irl Engelhardt Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Prohibition of Executive Stock Sales During Stock Repurchase Periods 4 Shareholder Proposal Regarding an ShrHoldr Against Against For Advisory Vote on Executive Compensation 5 Shareholder Proposal Regarding ShrHoldr Against Against For Reviewing Political Contributions Xstrata PLC Ticker Security ID: Meeting Date Meeting Status CINS G9826T102 05/06/2008 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Directors' Remuneration Report Mgmt For For For 4 Re-elect Willy Strothotte Mgmt For Against Against 5 Re-elect Paul Hazen Mgmt For Against Against 6 Re-elect Ian Strachan Mgmt For Against Against 7 Elect Claude Lamoureux Mgmt For Against Against 8 Appointment of Auditor and Mgmt For For For Authority to Set Fees 9 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 10 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 11 Adopt New Articles Mgmt For For For 12 Amendments to Articles Regarding Mgmt For For For Directors' Conflicts of Interest 13 Amendment to Added Value Mgmt For For For Incentive Plan XTO Energy Inc Ticker Security ID: Meeting Date Meeting Status XTO CUSIP9 98385X106 05/20/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM H. ADAMS III 2 ELECTION OF DIRECTOR: KEITH Mgmt For For For A. HUTTON 3 ELECTION OF DIRECTOR: JACK Mgmt For For For P. RANDALL 4 Amendment to the 2004 Stock Mgmt For For For Incentive Plan 5 Ratification of Auditor Mgmt For For For 6 STOCKHOLDER PROPOSAL TO ShrHoldr Against For Against DECLASSIFY THE BOARD OF DIRECTORS. Any ballot marked 'Abstain' is considered to have been voted. Ballots marked 'Abstain' are considered to have been voted against management's recommendation if management's recommendation is 'For' or 'Against,' and for managements recommendation if managements recommendation is Abstain. Where management has recommended that shareholders 'Abstain' from voting on a ballot item, a ballot marked 'For' or 'Against' is considered to have been voted against management's recommendation to 'Abstain.' Where management has made no recommendation on a ballot item, 'NA' is used to indicate that there is no management recommendation that a shareholder may vote 'For' or 'Against.' SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: Putnam Global Natural Resources Fund By: /s/ Charles E. Porter Name: Charles E. Porter Title: Executive Vice President, Associate Treasurer, Principal Executive Officer and Compliance Liaison Date: August 1, 2008
